Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-2, 8, 10, 12, 14, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 1 and 20 are directed to a method.  Claim 1 is directed to a system.  Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 1 as an example recites :


includes at least one of a maximum input/output variance and a maximum transfer of value latency;
evaluate a plurality of data transfer methods based on the condition; and 
enable the data transfer method of the plurality of data transfer methods that best satisfies the condition.

Claim 11 is similar to claim 11 and is absent of a computer or computerized system or of a processor. 

Claim 20 is similar to claim 1.

Claims 2 and 12 recite disable the data transfer method of the plurality of data transfer methods that least satisfies the condition.

Claims 4 and 14 recite the context for the transfer of value further includes at least one of a tax amount, a shopping cart contents, a shipping address, and a uniform resource locator of a payment processor.  Claims 4 and 14 recite necessary data to accomplish the steps of claims 1 and 11.

Claims 8 and 18 recite enabling the data transfer method includes initiating the transfer of value using the enabled data transfer method.  This claim merely recites the transfer of data which the Courts have repeatedly found to be an abstract concept.

 
This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
	The judicial exception is not integrated into a practical application.  In particular, the claimed “processor(s)” of a computer system is recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claimed processor(s) is also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to  significantly more than the abstract idea.  The claimed processor is interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.

	The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract.  Looking at the element as a combination does not add anything more than the elements analyzed individually.  Therefore the claim does not amount to significantly more than the abstract idea itself.
Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention 

Accordingly, the claims are directed to an abstract idea.
	 	
These dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

September 28, 2021